Outcome of the European Council (18-19 June 2009) - Term in office of the Czech Presidency (debate)
The next item is the joint debate on the following:
the European Council report and the Commission statement on the outcome of the European Council (18-19 June 2009)
the statement by the outgoing Presidency of the Council on the term in office of the Czech Presidency.
I would like to take the opportunity to welcome the Prime Minister of the Czech Republic, Mr Jan Fischer. I would also like to extend a warm welcome to the President of the European Commission, Mr José Manuel Barroso.
We have before us the statement by the outgoing Presidency of the Council on the term in office of the Czech Presidency. Please allow me to say a few words at the outset. Yesterday we inaugurated the seventh term of the European Parliament. You entrusted me with the job, the responsibility, the great privilege and the honour of presiding over the European Parliament for the next two and a half years. I would like, today, on this second day, to thank you very warmly once again, to thank you for the trust which you have placed in me. I will do everything to convince you that your decision was the right one.
In the first half of 2009 the Presidency was held by a second country from the group which acceded to the European Union barely five years ago. We have, therefore, opportunity to become increasingly united and to come closer together. We are conscious that it was a difficult Presidency because of the crisis and also because of the energy problems. There was also a crisis in Gaza. We also had the elections to the European Parliament. However, as you know, during elections to the European Parliament there is less contact between the Presidency, Parliament and the European Commission. Today we want to hear how the outgoing Czech Presidency sees the past six months and what conclusions and principal comments it has about what we should do in the near future.
I would like, therefore, to ask the Prime Minister of the Czech Republic to speak and to present the opinion of the Presidency on the past six months and on what should happen in the near future.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, it is a great honour for me to be able to greet you at the opening of your five-year mandate. The Czech Presidency has come to an end and a new European Parliament is just starting out. I would like to take this opportunity to congratulate you on your election and on the fact that you have been entrusted by the voters in your countries to represent them in this important European body. I congratulate Jerzy Buzek on his election as President of the European Parliament, along with all of the Vice-Presidents elected yesterday, and I wish you all much success in your important work and in the fulfilment of all the ideas with which you commence your work in the European Parliament.
The Czech Republic is drawing up an account of its six-month leadership of the European Council for a different Parliament to the one that was in place when it assumed the role. This changes nothing in terms of our own assessment of our Presidency, of course. On the contrary, I see it rather as a confirmation of continuity in European politics. In the same way, by tackling the effects of the global economic crisis and the issues of energy and energy security, the new Swedish Presidency will continue to fulfil two of the main tasks which occupied us. The first half of this year will go down in the history of the European Union as a period of demanding tests arising from a complex economic and political situation. We anticipated some of these tests, in particular the continuing and already full-blown economic crisis and the need to complete the institutional reform of the EU. Others were unexpected and some were entirely unexpected, such as the conflict in Gaza and the crisis over Russian gas supplies in the very first hours of the Czech Presidency. Our ability to run the Presidency was then put to the test, of course, due to events on the domestic political scene, when the Czech Republic changed government just as we were two thirds of the way through the Presidency. Unlike many people, I do not think that the political crisis in the Czech Republic seriously damaged the EU as a whole, although I agree that the fall of the government was unfortunate. Nevertheless, I firmly believe that we handled the administration of our Presidency without faltering and that we managed over the entire six months to fulfil our priorities - the planned tasks arising from the EU agenda - and to deal with unexpected topical issues on a continuous basis and with total engagement. This was also due to the fact that the specialist teams in the Czech Republic all carried on working with total commitment, loyalty and one hundred percent professionalism. It was also due to the fact that the Czech Presidency received full backing from the Commission following the change of government. I benefited personally from the support of Commission President José Manuel Barroso and I also received strong support at the time - if you will allow me to add a personal note here - from various Member State representatives. This was an enormous help at the time, both for the Czech Government and for me personally.
I would like to give notice that I shall not be indulging in any philosophical or political analyses. I do not want to weigh up the political dimensions or cogency of EU leadership under large versus small countries or old versus new countries or the pros and cons of political versus bureaucratic governments in the country holding the Presidency. I will leave that to others and for the rest I will say only that a decent and open-minded analysis requires a certain amount of distance and the falling away of emotions and short-term interests. From now on I will eschew grand words and pathos. I would rather concentrate on bare facts backed up by statistics where appropriate - as statistics is after all my life-long profession and possibly even my passion - or on what Tomáš Garrigue Masaryk, the first President of the Czechoslovak Republic, called the small everyday tasks. As you know, the, Czech Republic expressed its main presidential priorities as the 'Three Es': the economy, energy policy and the EU's role in the world. Circumstances, I think, have demonstrated clearly that these were highly topical, valid themes and their validity is by no means limited to the first half of 2009. They are areas that will continue to require all of our combined efforts in the future, in order for the Union to stand its ground even in times of instability and to benefit its citizens - which is the main reason for it being here. They are priorities which put the idea of integration to the test, demonstrating in practice how faithful we are to the values which were there at the birth of the Community and which define Europe as a common area of freedom, security and prosperity. We selected the motto of 'Europe without barriers' to represent this effort symbolically. The economic crisis tested our faithfulness to the idea of integration to the full, adding an even more urgent significance to the Czech Presidency's motto. The results of the many discussions held over the past half-year and the conclusions of the European Councils show that the twenty-seven Member States passed this test with flying colours. Under the Czech Presidency we turned our backs on protectionism and we agreed on a common and coordinated approach to dealing with the effects of the crisis both in an EU context and on the international stage.
In the same way we succeeded in fulfilling a task which many thought us incapable of; the issue of institutional reform. The Czech Republic itself successfully completed the ratification of the Treaty of Lisbon by both chambers of parliament. This was a clear and convincing expression of political will and it opened up the possibility of a credible solution to the question of the Irish guarantees. I firmly believe that, as a result of the guarantees agreed on at the June European Council, there is a good chance that Ireland will complete the Treaty ratification process as well, so that it can enter into force by the end of 2009. The Czech Presidency also took a serious approach to a task that is connected with the election of this new European Parliament, namely initiating the process of appointing a Commission for the next legislative period 2009-2014. At the June European Council a clear political consensus was achieved on José Manuel Barroso as the candidate for President of the next Commission. The authority for the Czech Presidency and the incoming Swedish Presidency to hold talks with the European Parliament creates the preconditions for preserving institutional continuity. Overall, the Czech Presidency has managed to achieve a series of concrete results or visible progress in all three priority areas. In the legislative area, negotiations over more than 80 concrete measures were brought to a successful conclusion, thanks above all to close cooperation with the Member States and EU institutions, particularly the European Parliament. In the non-legislative area a series of notable successes were also achieved, including the handling of the foreign policy and energy crises at the beginning of the year, the rejection of protectionist tendencies, decisive measures in support of the European economy, steps towards diversification of energy supply and climate protection and the results of negotiations with key partners in the European Union.
As far as the individual priorities are concerned, the most important task in the economic sphere was to deal with the effects of the global crisis and to continue implementing the European plan for economic recovery as one of the main instruments for restoring economic prosperity. We also passed muster concerning the measures adopted for stabilising the banking sector. The measures we adopted are effective. Through guarantees and recapitalisation, Member States provided the banks with potential support amounting to more than 30% of the European Union's GDP. The compromise achieved over the EUR 5 billion package for projects in the area of energy and broadband internet and measures to verify the efficiency of the common agricultural policy provided a positive message from the spring European Council. The agreement over the contribution of EU Member States towards the EUR 75 billion loan for boosting International Monetary Fund resources was of key significance in terms of tackling the global economic crisis. Under the Czech Presidency, the EU, with strong support from the Commission, made a major contribution to the excellent preparations for and successful course of the G20 summit in London, which produced agreement over the major boost to IMF resources and over the resources disbursed through other international institutions to combat the effects of the global economic recession. The EU also gained a strong position at the summit thanks to the common conclusions adopted at the spring European Council. In this way it confirmed its ambition to be a strong global player. As I said earlier, all of the measures aimed at combating the crisis during the Czech Presidency must be viewed against the backdrop of the joint and unequivocal rejection of protectionism.
In the area of legislative measures, the Czech Presidency managed to achieve a consensus within the framework of the recovery plan over the possibility of applying reduced VAT rates for labour-intensive locally-provided services. This agreement makes a significant contribution towards maintaining employment in the most vulnerable sectors of the economy and should help small and medium-sized companies in particular. The changes to financial market regulation and market supervision represent a whole chapter in the effort to combat the current financial and economic crisis. During the Czech Presidency major progress was achieved in restoring confidence. We completed negotiations on all of the key legislative proposals which the Presidency established as its objectives. Chief among these was the Solvency II Directive for the areas of insurance, regulations for rating agencies and others. In the challenging debate on the regulation and supervision of financial markets, agreement was reached over the basic elements of reform, which should provide stability at the Member State level and at the level of individual financial institutions and their rules. The June European Council confirmed the direction taken by the Commission. The support voiced for the Commission's plans should lead to concrete legislative proposals being drawn up and approved in the autumn of this year.
Energy policy, the second priority of the Czech Presidency, was severely tested in the very first days of the Presidency. At the same time, we saw that it is not always sensible to tackle the problems of energy crises on an ad hoc basis, since a crisis blows up every six months or so. We should rather adopt systematic measures so that the EU can be secure and resilient in terms of energy supplies. Under the Czech Presidency we took steps to boost energy security, focusing on activities that will increase diversification of energy sources and supply routes through the so-called southern corridor. The support for energy efficiency included in the revised regulations for the European Regional Development Fund also makes a significant contribution to energy security. It enables financial investments to be made in greater energy efficiency and in the use of renewable energy sources in residential buildings. This provides a link to the Swedish Presidency, which has energy efficiency as one of its key priorities. The continuity necessary to the work of the entire EU is again apparent here. Last, but by no means least, the March and June Councils confirmed in full that it would not be sensible to abandon our ambitious goals for reducing greenhouse gas emissions or for financing mitigation and adaptation measures in developing countries. At the same time, we established clear priorities and goals which must be fulfilled ahead of the UN climate change conference in Copenhagen this December in order for the EU to defend its position as a leader in climate change.
The third priority - or if you will the third 'E' - of the Czech Presidency was about the EU in the world, and events demonstrate clearly how important it is for the EU to develop and pursue a common foreign policy. There was ample confirmation of this during the course of the Czech Presidency. While the EU succeeded in solving the gas crisis thanks to its unity, the second crisis from the start of the year, the crisis in Gaza, again showed that if the EU wants to be a truly global player it must learn to speak with one voice. Both of these crises occurred under the one Presidency, which goes to show that the issue of who is actually leading the EU does not matter so much as the unity of all twenty-seven Member States. The Czech Presidency succeeded in kicking off the Eastern Partnership project which is a continuation of the neighbourhood policy, this time in an eastward direction. The main foreign priority of the Czech Presidency was to continue the process of EU enlargement. This mainly involved a European perspective for the countries of the Western Balkans. Due to the situation in the region, the Presidency had limited room for manoeuvre. However, despite the suspension of accession talks with Croatia, progress was achieved in the process of visa liberalisation. I have presented a brief and matter-of-fact summary of the priorities of the Czech Presidency and their fulfilment. More detailed information is of course available and I am now available myself to respond to your questions and comments.
Mr President, Prime Minister, ladies and gentlemen, the first plenary session of a newly elected European Parliament is a unique political moment. It opens a legislative term that will influence the daily lives of hundreds of millions of European citizens and the fate of an entire continent.
I should like sincerely to congratulate all the MEPs who have just been elected. Your presence in this Chamber is the result of the greatest exercise in transnational democracy ever staged in the world. I wish you every success for your term of office.
The challenges faced by Europe and those that it will have to take up over the next few years are immense. Firstly, there is the economic and financial crisis, which requires us to continue the systematic coordinated action that we have embarked on. There is the social cost of this crisis, which is our top priority. There is the fight against climate change and the transition to a green and sustainable economy, which shows the political direction we need to go in.
All these challenges have also distinguished the Czech Presidency, which has just come to an end. I should like to congratulate Prime Minister Fischer and his predecessor, Mirek Topolánek, on the results obtained during a particularly difficult phase. I thank them and their entire team for their excellent cooperation, despite some internal political difficulties.
I should also like to highlight the political significance of this Czech Presidency. For the first time, a country which, only a few years ago, was a member of the Warsaw Pact has been in charge of our European project of freedom and solidarity. This is a very important point, which shows the extent to which we have progressed within our Europe.
During the Czech Presidency we have been able to achieve some impressive results in practice: 54 texts have been adopted by codecision. I should like to mention in particular the agreement on a wide range of measures on regulation of the financial markets and on the EUR 5 billion in the context of the European recovery plan, and you are all very well aware of how hard we, the Commission and Parliament, have had to fight to achieve this. I would also mention the review of the Globalisation Adjustment Fund. I welcome the development of the internal energy market and of the internal transport market.
In all of these areas there were ambitious proposals from the Commission, which were supported by this Parliament. I welcome the unanimous support of the last European Council for the road map that the Commission proposed on the subject of supervision of the financial markets. We now have an ambitious consensus that no one could have hoped for a few months ago when I convened a group of high-level experts under the chairmanship of Mr de Larosière. This will enable us to spearhead the reform of the international financial system. Moreover, it was in this same spirit that we took part in the G20 in London, prompting some very important decision-making.
Beyond its legislative work, the Czech Presidency has also been able to confront challenges of a political nature, some of which were extremely sensitive, indeed extremely serious. We have had to manage the gas crisis between Ukraine and Russia, which has again highlighted the need for Europe to strengthen its energy security. Over the last six months we have made much progress, for example by developing the Baltic interconnection plan.
The day before yesterday I attended the ceremony of the signing of the Nabucco project between Turkey and four of our Member States - Austria, Hungary, Bulgaria and Romania - in the presence of many countries from which we hope to import gas in the future. This is a truly European project, and I am proud that the Commission has been able to act as a facilitator in it, since this role has been recognised as essential for all the participants.
Mr President, during the Czech Presidency there were also very important developments concerning the Lisbon Treaty. The last European Council agreed the necessary guarantees that allow the Irish Government to call a second referendum, fully reassured that the concerns expressed by Irish people have been addressed satisfactorily. Let us not forget that it was also during the Czech Presidency that the Czech Senate finalised parliamentary ratification, bringing the total number of Member States that have completed the parliamentary approval process to 26.
The Czech Presidency has now passed the baton to the Swedish Presidency, but the challenges Europe faces continue and go well beyond the scope of a single presidency.
The European project has always been a long-term one. We make progress when we work as a team. Like a team, every member is vital to success: the Council, the Commission and Parliament all have an important role to play in meeting our common European ambitions at the service of Europe's citizens.
The Europe we must continue to build together is a strong Europe, an open Europe, a Europe of solidarity. It is a Europe that offers a maximum of opportunities to its citizens; a Europe that builds on its continental dimension and draws full benefit from the potential of its internal market, so crucial for consumers and for small- and medium-sized companies; a Europe of knowledge and innovation; a Europe that respects the environment and ensures its energy security; a Europe that reaches out to other global actors in a spirit of partnership in order to tackle shared challenges together.
In this time of global crisis, we need a strong Europe more than ever before - and a strong Europe means a united Europe ready to seize and shape its destiny. Let us work together - Parliament, Council, Commission - to show that the expectations of Europe's citizens are safe in our hands; that their desire for freedom, justice and solidarity will not go ignored.
(Applause)
on behalf of the PPE Group. - (HU) Mr President, ladies and gentlemen, I feel deeply moved as I stand here in the European Parliament as the first deaf person able to address you in my mother tongue, Hungarian sign language. I do so not only for myself and the deaf community, but also for every disadvantaged person. I am now beginning to feel that I belong to a European community where even minorities can achieve success. Just take Robert Schuman as an example, who was from Alsace-Lorraine and went on to become the founding father of the EU 50 years ago. Around the end of the EU's outgoing Czech Presidency, a turn of events unfortunately took place which I would also like to bring to the attention of the EU's incoming Swedish Presidency. Two weeks ago the Slovak Parliament adopted a regulation which will seriously restrict the rights of the minorities living in that country to use their own language. As a user of sign language, I feel it is my duty to stand up for the rights of people in Europe to use their own language and for the importance of this. This is the reason why I am going to be working here in the European Parliament. However, I want to give a message to every European citizen. I want a Europe where everyone is guaranteed the right to live their life to the full and fulfil their potential. I want a Europe where deaf people represented by me or any person living with a disability, for that matter, really do enjoy equal opportunities. I would like to say a particular word of thanks to Joseph Daul, Chairman of the Group of the European People's Party (Christian Democrats), for giving me the opportunity to address you on this special day. This also proves that Europe really is about diversity, tolerance and equal opportunities.
on behalf of the S&D Group. - (CS) Prime Minister Fischer, Commission President Barroso, ladies and gentlemen, in January this year I warned this honourable assembly that the Czech Presidency would not be easy and that it would probably be marked by major instability. The reason for my fears was the instability within the Czech Government coalition, the disagreements between government and opposition and the disputes between government and president. I would like to say briefly that the speech made by Czech President Václav Klaus to this honourable assembly unfortunately confirmed my fears of instability, showing that the Presidency would indeed be marked by instability, and not just through the collapse of the government. Despite this, some things have been successful over the six months, others less so. On the plus side I would mention the energy policy referred to earlier. I think that the Czech Republic managed very well in resolving the gas crisis of January this year. The signing of the Nabucco agreement, mentioned here by Mr Barroso, was also the result of work done by the Czech Presidency. Unfortunately, the handling of the economic crisis did not fulfil the expectations of Europe and the European Parliament. Let us recall the speech of former Czech Prime Minister Topolánek, when he sent US President Obama to hell, along with his economic policy.
Despite this, I would like in conclusion to thank Prime Minister Fischer in particular for rescuing the Czech Presidency. The June summit is proof of this, since the entire agenda of the summit was successfully implemented. I would also like to thank the hundreds of Czech officials, not only in Brussels but in all of the Czech ministries. In my opinion these officials did a very good and professional job and they cannot be held responsible for what was happening on the Czech political scene.
Mr President, allow me, first of all, to congratulate you on your election. I wish you every success over the next two and a half years. I was even able to understand your last request to keep to our speaking time without using headphones.
Prime Minister, your predecessor did not have an easy or positive start. The emphasis was quite rightly placed on energy, economy and external relations, but as is so often the case in life, what happens in reality is sometimes very different to what we had planned. In the Gaza conflict, the Council Presidency rushed straight in without first having agreed on a common European approach. In the gas dispute between Russia and Ukraine, millions of people were freezing before your government stepped forward and acted as an intermediary, with very successful results.
Despite the criticism, you were also successful in other areas. It is a lasting achievement of the Czech Presidency that the European Union did not make the mistake of sliding into protectionism, as was the case in the 1930s. That was and still is a real danger. On this issue the Presidency took a clear line, supported in particular by the Competition Commissioner. Many people want to use the crisis to promote a new economic nationalism. That would be catastrophic. For Liberals and Democrats, free and fair competition, as provided for in the Treaties, is the way to growth and prosperity.
However, if our citizens are to accept free competition, they want and need to be certain that the rules are the same for everyone. The distortion of competition, foreclosure, a preference for a state's own national companies - all these things will lead not to the end of the crisis, but straight up a blind alley. During its Presidency, the Czech Republic, as a new Member State, rightly had to issue many old Member States with a call to order, which was unfortunately necessary in view of the fact that the internal market must not be eroded and rules must be followed.
The Czech Government proved ultimately to be helpless in the face of the constant harassment from Prague Castle and the vote of no confidence. Its fall in the middle of its presidential term was unprecedented. The whole of Europe looked to Prague in amazement. With this move, the Czech political class did a disservice both to its own country and to Europe.
Prime Minister, you have however shown that, in politics just as in football, a game can still turn even if substitutions are not made until it has gone into extra time. In the European Council in June the course was set for an overhaul of financial market supervision. It is now the task of the Commission to carry this initiative forward with determination. You have negotiated the guarantees for Ireland so that, hopefully, the referendum on 2 October will be successful. The Member States have formally agreed on a candidate for the office of President of the Commission and thus met an important demand by our group.
Prime Minister, you personally have done a good job and gained a great deal of respect. However, the first Czech Presidency will probably not take the place in the history books that we had all hoped it would. What we nevertheless ought to remember is your motto: 'Europe without borders'.
on behalf of the Verts/ALE Group. - (DE) Mr President, Prime Minister, President of the Commission, it is not easy to weigh up the progress that ought to have been made during the period of the Czech Presidency. I have tried very hard to do this on behalf of my group, but what we would have liked to have seen - namely the Czech Presidency rising to the challenges - did not actually happen.
With regard to the financial crisis, when we reconvene here in September after the summer break we will have been talking about the required new regulation of the financial markets for a whole year, but we will have made virtually no progress in this regard. A lot of statements have been made that are intended to reassure citizens, but not very much is actually being done.
As regards the economic crisis, the European recovery plan - I find it almost embarrassing that this is mentioned so often - is however merely a token programme to enable us to talk about European recovery planning, but it lacks any real substance. It runs to a mere EUR 5 billion and then there is the petty dispute about how this EUR 5 billion should be used. I do not think that this is something we ought to be proud of. A programme that we have worked hard on, namely a consistent programme for energy efficiency in Europe, which would safeguard millions of jobs, has not been given any real consideration.
I now turn to the climate crisis and I hardly need to ask green politicians to evaluate the policy in this area. Ivo de Boer, the United Nations' top climate change official, and Ban Ki-moon impressed upon us after the last conference in Bonn that all of countries of the world which have claimed that they would take a leading role in this global policy to combat the climate crisis have fallen far short of doing what would actually be needed. If we take the European energy policy as a measure of what we as Europeans are actually willing to do, I do not believe that we can really regard the constantly competitive strategy that was so clearly employed in connection with the North Stream and Nabucco projects to be the starting point for a common future-oriented European energy policy.
Why is this? What are the reasons for this? I believe that the criticism for this should not really be directed at you, Mr Fischer. The country which the chairman of my group, Mr Cohn-Bendit, visited carrying the European flag in his rucksack so that he could give it to the President was in reality weak. And unfortunately, Mr Barroso, even though there is often talk about your strength, where was this strength during the times of weakness of this Council Presidency? We did not see any evidence of it.
(Applause)
on behalf of the ECR Group. - (CS) Prime Minister, Commission President, it is a great honour for me to be able to stand up today as the first speaker from the many new groupings of European conservatives and reformers and also as a Czech MEP talking about the Czech Presidency. However, I will be speaking as a Member of the European Parliament and not just from a narrow national perspective. At the same time, I will be speaking as a representative of my group and therefore I will take account of its political priorities. I have already had an opportunity to speak at the plenary session in January, when Czech Prime Minister Topolánek presented the priorities of the Czech Presidency here, and I am speaking today as Czech Prime Minister Fischer submits the report on what the Czech Republic has achieved. I do not mention this by chance. I would like to draw attention to the fact that the Czech Government has succeeded in preserving both the political and the organisational continuity of the Presidency, despite the collapse of the Government, which was the result purely of internal political factors. I would like at this point to applaud the tone of the Prime Minister's speech, as it was exactly the tone of the Czech Presidency itself, matter-of-fact and results-orientated. In my opinion, some of the critical assessments were based on the subjective feelings of certain European representatives or media figures and have contributed nothing to our much-vaunted European cohesion, belonging instead to private political campaigns targeted at domestic audiences.
I would now like to turn to the three priorities of the Czech Presidency. In relation to the economy I would like to emphasise again that the Czech Republic has succeeded in heading off an ominous wave of national protectionist measures which would have seriously undermined the fundamental values of European integration and particularly the principles of the unified single market. Concerning energy policy, the issue of secure and maintainable supplies for the energy sector proved to be a well chosen theme. In the first days of the Czech Presidency an imminent crisis over gas supplies was successfully warded off, bearing in mind of course that any real progress over this issue will require long-term strategic measures, including diversification of supply and liberalisation of the internal energy market. From the symbolic perspective of the other aim of EU foreign relations I would like to emphasise the summits with major global players, in other words the EU-US summit, which reaffirmed the fundamental importance of transatlantic relations, and also the EU-Russia summit and the EU-China summit. I would also like to stress the importance of the Eastern Partnership initiative and its implementation. In conclusion, I believe that the Czech Presidency can be summed up, on the whole, as providing proof that medium-sized countries and so-called new Member States can manage such a role with honour and to a high standard.
on behalf of the GUE/NGL Group. - (CS) I would like to say that the Czech Presidency was actually rescued by Mr Fischer's government and by Mr Fischer himself. I would like to emphasise that the Presidency coincided with the twentieth anniversary of the political changes which the media characterises as a liberation, but we have also had twenty years of unfulfilled promises, because levels of competence in the administration of public affairs have plummeted in the Czech Republic. I would also like to say that from this standpoint the government of Mr Fischer has been a pleasant surprise. He is a prime minister and a man who refuses to lie. His name first came to my attention when he was taking a stand against the falsification of statistical data in the Czech Republic. He is a man who avoids the grand phrases we have heard here under various presidencies, and who acts with deliberation. In my opinion it is a very good thing that such a man finally came to lead the Czech Presidency. As we are now marking the 500th anniversary of the birth of Calvin, who was born in France on 10 July 1509, I would like to say that the only thing that will truly save us in this difficult situation with two crises... (the President cut off the speaker)
on behalf of the EFD Group. - Madam President, the Czech Presidency has followed a depressingly familiar pattern: continuity, more of the same, the continuing obsession with climate change and the continuing drive to have new legislation. You said that under this Presidency legislation in 18 new areas had been worked on and you seem to be proud of that. I would have thought it is about time we took a couple of steps back and said that what we have in the European Union is an over-regulated model that is serving us very badly during the depths of a recession.
And yet more status quo. You supported the idea of shooing in Mr Barroso without there being any sort of proper contest, but it is on the Lisbon Treaty that I was most interested. You ratified the Treaty through your own parliamentary chambers, without of course the thought of giving the people in your own country a referendum to express their opinion. But it is when it comes to Ireland that I really get interested. You said that you wanted there to be a credible policy for Ireland with their second referendum, and so you produced these guarantees, and here they are - guarantees on the right to life, on taxation, on security and defence.
This document has no legal force whatsoever. It is not worth the paper that it is written on. You are the author of a disgraceful attempt to con the Irish into voting for this Lisbon Treaty in their forthcoming referendum. Of course you have been supported by Mr Barroso on that. He never respects the result of democratic referendums whether they are in France, the Netherlands or Ireland. He says we must ignore them, we must continue. It is all about power. It is all about him and the EU institutions getting more power at the expense of the Member States. I hope the Irish tell you all where to go in the second referendum on 2 October - and they just might!
(Mixed reactions)
However, I do not wish to be mean-spirited, because there was one wonderful, bright, uplifting moment during the Czech Presidency, a moment when all of us that believe in nation states, that believe in democracy, that believe genuinely in the rule of law could come into this Chamber and feel for the first time in my experience proud of the fact that we were part of this European Parliament. I am of course referring to the visit of Václav Klaus. What a wonderful speech that was: coming into this Chamber and telling a few home truths and pointing out that European parliamentarians and leaders are not listening to the peoples of Europe - at which 200 of you got up and walked out of the room. So at least for Václav Klaus we thank you very much for the last six months.
(Applause)
President of the Commission. - Madam President, I should just like to put a question. I am not criticising, but is it allowed to have flags in the Chamber?
(Objections. Mr Farage held up a Union Flag.)
Because, if it is allowed, I should just like to put the European flag here today, if I may do so.
(Mr Barroso placed a European flag on his desk. Applause.)
(DE) Madam President, in terms of European integration, it is without doubt a good thing that one of the new EU countries, in this case the Czech Republic, held the Council Presidency. Less welcome, however, was the chaos which the Presidency is partly responsible for leading us into.
Of course, we could hardly expect perfection from a new country with little European experience, but we could at least expect a minimum degree of sensitivity. The arts scandal at the start of the Presidency could not have been blamed on the government in Prague, but the Council Presidency can be held fully responsible for its half-hearted response and the fact that the artworks remained on display.
However, the Czech Presidency showed political leadership in particular when dealing with difficulties and in crisis management. In this regard in particular there were considerable shortcomings: a 20-day energy crisis in Europe during the gas dispute between Russia and Ukraine could have been overcome in one way or another; management of the Middle East crisis was, in my opinion, more than a little clumsy. And if the US missile shield in the Czech Republic was not bad enough, dependence on the US was also reflected in the Presidency, for example in the way that the Israeli offensive in Gaza was trivialised as defensive action.
Even the Treaty of Lisbon was only half-heartedly criticised and delayed by the Prague leadership. As a result, we missed an important opportunity to bring more democracy back into the European Union.
The fact that ultimately no agreement could be reached between Slovenia and Croatia with regard to the sea borders is also extremely regrettable. After all, Croatia is no less prepared for accession to the EU than the ten new Member States were at the time of their accession. On the contrary, it may even be better prepared. Even more regrettable, in my opinion, is the fact that Sweden does not wish to continue the attempts at conciliation. Croatia does not deserve that.
Overall, our conclusions about the success of the Czech Presidency are somewhat mixed.
President-in-Office of the Council. - (CS) Ladies and gentlemen, I would like to respond very briefly on behalf of the Council and the former Czech Presidency. Firstly - on a personal note - to be confronted with the atmosphere of a Parliament, whether the Czech Parliament or the European Parliament, is always a great lesson for a man who is essentially a specialist and who has strong academic leanings. It is a lesson in how different ideas can be at times concerning the speed and intensity of European integration, or the nature of the EU. All of this simply reflects the very broad spectrum of your views and I think it is part and parcel of true democracy. I would therefore like to thank you for expressing your views and ultimately also for the critical suggestions which you have presented here.
As far as the speech of Mr Kósa is concerned, I do not wish to comment on it in detail, but I think it reflects the importance of our motto 'Europe without barriers' and I hope that the EU will continue to live up to this motto. I firmly believe that the measures aimed at mitigating the effects of the very severe economic and financial crisis were adequate and sensible at the time of their adoption. Criticisms have been levelled here at the pace of financial market regulation. We have adopted fundamental measures in this area and they were agreed on after a very serious, challenging and controversial debate, where we juggled with the details right up to the European Council in June, producing a result which perhaps did not satisfy everyone, as there are some who consider the world to be over-regulated. We are nevertheless ready for the Commission's draft legislative solutions to financial market regulation and banking supervision in a European format this autumn. The fact that there have been no manifestations of protectionism is - I repeat again - of fundamental importance, as is the fact that we have managed to agree on applying the principles of solidarity, especially towards certain countries where the economy has got into the greatest difficulties.
I will be meeting with President Klaus this evening and I will convey to him the praises of the honourable Member. Otherwise, the ratification of the Treaty of Lisbon in the Czech Republic has of course proceeded fully in accordance with the Czech constitution. The treaty was ratified in both chambers of parliament and we await the signature of the President of the Republic. I hope it will be final, decisive and correct. The fact that no referendum was held in the Czech Republic to ratify the Treaty is entirely an internal matter for the Czech Republic and is a matter fully compatible and fully in conformity with the Czech constitution. This ends my digression into domestic affairs.
I would like to thank the many speakers who praised the level of continuity achieved by the Czech Presidency. Personally I considered it a great challenge for my cabinet and for myself as well. It was a test for the new cabinet and for all of the ministers and the teams of specialists, and everyone passed the test with flying colours - as has already been pointed out in my own speech and in the appraisals of certain honourable Members. I regarded my one third share of the Presidency as a personal task and I am delighted that the Czech Presidency has carried if off with honour.
(CS) Commission President, President-in-Office of the Council, ladies and gentlemen, I am proud of the fact that the Czech Presidency will go down in the history of the EU as the model of an accommodating, professional, non-partisan and well prepared administration. In defiance of indiscriminate criticisms from the European media and the Czech opposition, the Czechs successfully managed to finalise agreements over dozens of legislative standards. The Czechs accomplished this at half time - before Parliament ended with the election period. The agreements covered, for example, roaming, the energy package and measures to combat the crisis. It was the Czechs who finally managed to crack the nut of introducing a lower VAT rate for labour-intensive services, which is a pro-growth and counter-crisis measure. The Czechs also managed not only to assist with the resumption of oil and gas supplies from Russia to Europe, but also to reach agreement on the Nabucco southern gas pipeline and to prepare it for signing together with the Commission President.
Unfortunately, the Czech Republic will also go down in EU history as an example of political instability, because the social democrat Paroubek placed his own ambitions above the interests of the EU and - together with several turncoats - engineered the downfall of the Czech Government half way through its successful Presidency. I would like to thank the teams of Prime Ministers Topolánek and Fischer as well as the Czech mission in Brussels for their hard work in furthering the interests of the EU and the Czech Republic. The teams showed that these interests are not mutually exclusive, even in times of crisis. In addition, they convinced the French President, among others, that protectionism is a dirty word. I would like to congratulate you and all of us for that.
I would now like to call on the Swedish Presidency to begin talks immediately over the suspension of Canadian visas for Czech citizens. I believe that these talks will also be a success. After all, solidarity is the greatest strength of the European Union.
(PT) Madam President, Prime Minister Fischer declared that the Czech Presidency was very successful. Mr Fischer, I regret to say that I do not agree. The Prime Minister will hold the least responsibility for this, but the Czech Presidency was not at all consensual. I would firstly mention the controversy about works of art, a controversy which was favourable to artists, but not to the Presidency. Then there was the domestic political instability, which tarnished the image of the European Union or, in other words, of all of us. Mr Fischer, it is true that the Czech Republic managed to ratify the Treaty of Lisbon, but this is still missing the signature of President Václav Klaus, and we are all agreed that having a Euro-sceptic president while you are holding the Presidency of the European Union is no help at all. The Czech President sent out various signals of Euro-scepticism, primarily by refusing to use the EU flag. However, more important is his failure to sign the Treaty of Lisbon. This is an act of disrespect towards all of us and towards the people of Europe.
However, the Czech Presidency was particularly wrong on the directive on maternity leave. I know what I am talking about, because I was the rapporteur for this report. The Presidency's involvement in this issue was extremely negative and it was greatly assisted by Mrs Lulling, who boycotted the vote on my report. The Czech Presidency was against extending the duration of maternity leave to 20 weeks and it was against including paternity leave, which is essential to ensure that family responsibilities are shared between men and women and therefore to promote gender equality.
Prime Minister, men are needed in the home just as much as women are needed in the labour market. Men have just as much right to see their children develop as women have to enjoy career success. Prime Minister, please do not devalue the rights of women or their skills.
(GA) Madam President, an overwhelming number of people voted against the Treaty of Lisbon last year, because it was believed that a better Europe could be achieved: a Europe that is democratic and responsible; a Europe that promotes the rights of workers, that defends public services and that seeks a positive role in the world.
We are told that the European Council has agreed a package of legally binding guarantees that address the concerns of the Irish people, but what has been published is just a clarification of the Treaty of Lisbon. It does not change in any way the body or the substance.
When we vote on this matter in October, we will be voting on the exact same Treaty that was rejected last year - without any amendment, without any additional matter, without any deletion. The exact same Treaty of Lisbon that 53% of the voters rejected.
We need a new Treaty for a new era.
(IT) Madam President, ladies and gentlemen, I am grateful to the Czech Presidency for its efforts, which can perhaps be interpreted precisely as a parable of the situation in which our institutions currently find themselves.
We all recognise that the European Union is the only possible platform for tackling some of the major challenges we are facing. No one can think, for instance, that Malta on its own, or Italy with 5 000 km of coastline, can resolve the problems of immigration, just as so many other countries cannot resolve the problems linked to the supply of energy.
However, it is precisely the affairs of the Czech Presidency - namely, contending with major internal difficulties, but also with a different interpretation of Europe - that give us a better understanding of what it is we are being asked to do. I have not brought any flags with me this morning, but I know this for sure: I distrust obtuse nationalism and I also distrust bureaucratic monsters that can rip the heart out of our political experience and make us forget what we are being asked to achieve.
The truth is that we are paying the price for indecision. We are paying a tragic price for not having the courage to take certain decisions that, today, are momentous decisions, and this is perhaps also reflected in the fact that we do not have the strength right now to tackle the most immediate circumstances, which are those linked to the start of a very problematic new parliamentary term.
However, I believe that we have a great opportunity. Some did better than others in these elections, but we all know for certain that we will be unable to rise to any challenges if we do not work together. I therefore believe that we must assume our responsibilities and give these institutions the strength to be able to reconnect with our citizens, because one thing is certain: what we are paying for most is the fact that we are paying in the first place, because this leads to the estrangement of our citizens, who are distancing themselves from our ideals.
(CS) Prime Minister, Madam President, Commission President, ladies and gentlemen, we are gathered here in order to evaluate the previous Presidency. This Presidency had two faces. Let us not forget either of them, even if there are some things we would perhaps like to forget. Many people here complain that the Czech Presidency was not active enough in combating the financial crisis. Others recall the controversial parliamentary speech of President Klaus. Others yet complain about the tactless description of Barack Obama's crisis programme as a road to hell. However, the Czech Presidency was also connected with some definite progress. Let us recall, for instance, the environmental package and the progress over adoption of the Treaty of Lisbon. The Czech Presidency had two faces and symbolically it had two premiers. Today the more successful of the two stands before you. Prime Minister, I would like to thank you and your government for the efforts you have made and I would like to thank the officials at European and Czech institutions for the work they have done. Ladies and gentlemen, a big hand please for the Prime Minister of the Czech Republic.
Madam President, this Parliament is dominated by a cynical grand coalition between the principal party of European capitalism, the EPP, and the Social Democrats masquerading as a left but in reality implementing the same neo-liberal agenda of forcing working people to pay for the current crisis of international capitalism.
Now this grand coalition wants the Lisbon Treaty forced on the Irish people and the people of Europe because Lisbon represents the neo-liberal agenda - including attacks on workers' rights - and the enhancement of militarisation and the armaments industry. The so-called guarantees given to the Irish people change nothing, mean nothing and are irrelevant.
As an Irish Socialist, I challenge this coalition. I challenge President Buzek, Mr Barroso, Mr Schulz, and Mr Verhofstadt: come to Ireland in September, debate with us in front of audiences of workers why they should support your Lisbon project, which is entirely hostile to their interests.
(GA) Be prepared for a vigorous campaign against the Treaty of Lisbon in Ireland. We will be speaking on behalf of the millions of Europeans who did not have a chance to vote against the Treaty of Lisbon, a Treaty that is not for the benefit of the majority of the people of Europe, but for the benefit of bureaucrats, of large corporations and of military industries.
(DE) Mr President, Prime Minister, President of the Commission, ladies and gentlemen, during this debate many people have expressed their gratitude to the Czech Presidency for the fact that it has still managed to complete a few projects, in administrative terms, by the end of its term of office.
I ask myself in all seriousness: have we really become so modest in our expectations? We are in the business of politics. What we actually expect, in the greatest economic crisis for decades which is combined with environmental challenges, is a Presidency which shows leadership and vision. That is what we really expect. We have seen that the administrative work has been completed for what is still on the table at end of the term of office. I really would have expected more.
Prime Minister, if you meet with President Klaus this evening, please tell him that had an opportunity during these six months to make the Czech national identity and sovereignty clear to Europe by showing strong leadership. He did of course promote the importance of national sovereignty here in Parliament. Unfortunately, he missed the opportunity.
Mr President we have only a minute so I shall dispense with the pleasantries. I should like to defend your honour against one of my Irish colleagues, Joe Higgins. I would remind Mr Higgins that you, in your work in the Solidarity movement, defended workers and their rights, and I think the historical facts should be reflected it in this House. A little bit of controversy is no bad thing but it is quite extraordinary that this morning we have Nigel Farage on the one side and Sinn Féin and Joe Higgins on the other side - the extremes of the right and left -talking against the Lisbon Treaty.
I think that should be a good enough reason for the rest of us to vote 'yes' to the Lisbon Treaty and for Irish voters, who will be making up their own minds on 2 October, to listen to the voices who are urging them to vote 'no' and to listen very carefully to judge what they stand for, and then to listen to the voices of reason and reflect on the fact that the European Union has been very good for Ireland and Ireland good for it, and that we will continue to remain at the heart of Europe by supporting this Treaty.
(FR) Mr President, Mr Fischer, Mr Barroso, your Presidency, Mr Fischer, shows, once again, how urgent it is for the European Union to have a stable presidency. Moreover, this is what the Treaty of Lisbon provides for.
I have found you to be rather quiet, Mr Fischer, and I should like to know your opinion of the programme of the Troika, which your government signed in June 2008 with France and Sweden. We are also eager to hear about Sweden's work programme on this subject, and on three issues in particular: the Doha Programme, the Millennium Development Goals and the Union for the Mediterranean.
What is your feeling, Mr Fischer, about this instrument and what is your assessment of the Troika, which is already the first sign of a stable presidency of the European Union?
(HU) Mr President, ladies and gentlemen, the short, sharp exchange which took place between group leader Mr Farage and President Barroso was extremely enlightening from the perspective of Europe's future. It made it glaringly obvious that the ultimate destination of the course being mapped out by the Treaty of Lisbon was the abolition of the nation states, which also explains why President Barroso would have been annoyed at seeing a national flag in this Chamber. We share, of course, the same common European objective. But, in doing so, we want to make it clear that, instead of proclaiming the slogan given here, 'United in diversity', we want to strive for cooperation in diversity, which means that we are in favour of preserving the nation states. This is the framework within which we want to work for a single Europe.
(DE) Mr President, I would like to state once again that, under conditions for which neither Prime Minister Topolánek nor Prime Minister Fischer was responsible, the Council Presidency was more successful than it appears to have been, and I would also like to thank Saša Vondra for preparing for this Presidency.
I would like to make one further comment and that is in response to Mr Higgins. The Treaty of Lisbon contains a horizontal social clause. It gives us more social rights and the Charter of Fundamental Rights. If we do not get this Treaty, we will have a Europe with fewer social rights. I believe that this should be made clear, so that the people of Ireland cannot be told any more lies. We should tell the truth. Without the Treaty of Lisbon we are left with the Treaty of Nice and with fewer social rights in Europe. We should therefore stop this awful campaign and tell the people of Ireland the truth.
(Applause)
(DE) Mr President, I would like to point out that the Czech Presidency has not only achieved more than it has been given credit for, but that it was also very varied. First-rate officials and outstanding ministers, such as Karel Schwarzenberg, Saša Vondra, Ondřej Liška and others, as well as Prime Minister Fischer have done an excellent job. I would like to thank them for that. This country has only one problem and that is President Klaus, who has seriously damaged his country by consciously and deliberately undermining this successful Presidency. I would like to thank Prime Minister Fischer for the masterful way in which he rejected this, went to the Brussels Summit himself and successfully concluded this Council Presidency.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, this time my response really will be very brief. I would like to thank you for your contributions to the discussion. They have demonstrated once again the diversity of opinion and breadth of different ideas in Europe; how difficult and yet how necessary it is to look for some sort of common denominator and common voice. However, I believe that this diversity is invigorating for our continent and for the process of integration and that it belongs here. You will doubtless be carrying your positions, your analytical viewpoints and your assessments with you from this place and perhaps there is no scope for me to convince you otherwise, since this is not an academic debate. Both my government and - let it be said - the previous government really did everything possible to fulfil our programme and our agenda for the Presidency and we did it with great perseverance, regardless of the progress made by the Czech Republic in ratifying the Treaty of Lisbon. I would like to make that very clear. As far as the troika is concerned and the work of the troika involving France, the Czech Republic and Sweden, I value this mechanism highly. We were able to cooperate very closely on the day-to-day agendas. It is a mechanism which contributes enormously to the continuity and smooth handover of the Presidency and I appreciate it very much. As far as the ambitions of the Czech Presidency are concerned and the extent to which the Presidency was technocratic, showed leadership, was visionary or whatever - I am sure it began with a vision for the EU and with a programme and also that it succeeded in fulfilling that programme. It is up to you to judge the extent to which this was achieved. For my part, however, I remain firm in the belief that this was a Presidency which fulfilled its goals and ambitions, although there will always be some criticisms and some areas where - for whatever reason - we fell short. Once again, I would like to thank you for the debate and for the critical remarks, and I would like to thank all of you who showed understanding and appreciation, both on a political level and on a personal level. Once again, I wish you every success in your work.
President of the Commission. - Mr President, some concrete questions were raised.
First of all, regarding the reintroduction of visa requirements for nationals of the Czech Republic travelling to Canada, the Commission regrets that Canada has reintroduced this visa requirement. I discussed this issue with the Canadian Prime Minister in the margins of the last G8 meeting. I expect this measure to be temporary and I hope that full visa travel between the Czech Republic and Canada will be established soon.
I asked Commissioner Barrot to meet Czech officials to discuss this urgently, and I understand that the first meeting between Commission officials and Czech foreign affairs officials took place in Brussels yesterday. On that basis, the Commission will examine the situation carefully and will report on this in the visa reciprocity report that will be issued, probably, in September 2009. In cooperation with the Czech Government, we will consult the Canadian authorities in order to get more information on the reasons behind their decision and we will make all the necessary efforts to restore visa-free travel.
Concerning the issue of the regulation and supervision of the financial market, which was also raised during the debate, of course there is still an agenda to complete, namely what was adopted at the European Council as a consensus based on the de Larosière report - a report I commissioned from that high-level group - but we also have to take note of the progress that has been made.
The Commission proposals on capital requirements, deposit guarantees, credit-rating agencies and on the Solvency Directive for the insurance sector have all been adopted by the European Parliament and by the Council. The Commission has presented draft legislation on hedge funds and private equity, on securitisation and remuneration in the banking sector. It is now for the European Parliament and the Council to adopt them - if they agree - rapidly.
Another point that was mentioned during the debate was the issue of resistance to protectionism. In fact, it was a very important topic at the 1 March European Council. During the last half of 2008 there was a dangerous drive for some protectionist internal measures in the European Union. I think it is fair to say that the Czech Presidency and many Member States made it clear that we cannot accept this kind of fragmentation of our internal market, so the discussion that took place during those months was also a very important development.
Finally, concerning the critics of the parliamentary ratification of the Lisbon Treaty, let me tell you I cannot understand how someone who has been elected to a parliament can call into question the parliamentary ratification of a treaty. A parliament is the basis of democracy and ratification by parliament is as legitimate as a referendum.
(Applause)
I would like to say once again to the Prime Minister of the Czech Republic: thank you very much for your presidency, for your summary and for your participation in the debate here today.
The debate is closed.
(The sitting was suspended at 10.35 and resumed at 10.40)
Written statements (Rule 149)
in writing. - (PT) The world is facing one of the most serious crises of capitalism, with dramatic consequences for workers and people in general.
In the EU, this crisis is the result of neoliberal policies which are still being pursued. These policies are enshrined in the Treaties and in the so-called 'Lisbon Strategy', which the Treaty of Lisbon is trying to institutionalise, with greater depth and scope. Instead of properly tackling the causes of the crisis, the Council is reiterating the fundamental lines of those policies which caused the crisis, in what constitutes a worrying and irresponsible attempt to continue with these policies despite all the evidence. As a result, the Council is supporting:
the intention to adopt the Treaty of Lisbon, now by means of deception, which involves passing off exactly the same thing, which has already been rejected by the Irish people, as something different;
free and unregulated movement of capital and the existence of offshore financial centres;
liberalisation of the markets, privatisation of public services and growing financialisation of the economy;
deregulation of labour relations, devaluation of wages, intensification of exploitation and defence of flexicurity;
the failure to properly tackle unemployment, by persisting in channelling huge sums to support the financial sector, without paying the same attention to the productive sectors.